Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 2016-221894; references made herein are with respect to the English translation, of record) in view of Admitted Prior Art.
Regarding claim 1, Hirata teaches a method of making a three-dimensional molded object (abstract) according to CAD model data (par. 132), wherein subsequent layers are formed upon the surface of stage 41 (par. 52).  Said stage is considered to constitute the instantly claimed working tray.  
Hirata teaches that the layers comprise a plurality of particles (par. 204), said particles may include an inorganic material, an organic material, or combinations thereof (par. 205).  

Further regarding the instantly claimed photocurable aspects of instants claim 1 and 3, Hirata teaches the use of photocurable resins and thermosetting resins throughout (e.g., par. 106).  
Regarding the instantly claimed forming, by machining, of at least one recess in at least one cured layer from the upper surface thereof, the instantly claimed depositing of a material in said recess, and the curing of said deposited material in said recess, Hirata teaches the formation of a concave/recessed portion in a thickness direction of a formed layer, by machining, into which an ink is deposited and subsequently cured (abstract and pars. 40 and 86).  
Claim 1 states that the formed intermediate product are further subjected to a cleaning operation to remove uncured parts, then to a debinding operation and to a sintering operation.  Hirata teaches a substantially identical process to that of instant claim 1, and as such the formed product is considered to be capable of being subjected to substantially identical post-processing techniques, including those claimed.  Note that Hirata at least teaches the use of unnecessary portions 19, sacrificial layers 18, and a remover 40 that applies a removing liquid to remove said unnecessary portions and sacrificial layers (par. 188), as well as a binder having the function of temporarily fixing the particles (par. 20), which are considered to encompass both a cleaning and debinding.  Hirata also teaches that the remover 40 may be any liquid capable of removing the unnecessary portion 19 and the sacrificial layer 18, and may preferably be 11 and sacrificial layer forming ink 17 contain a water-soluble resin, the removal efficiency of the unnecessary portion 19 and the sacrificial layer 18 can be remarkably improved (par. 190).  Removal of a water-soluble resin, and thus the unnecessary portion 19 and sacrificial layer 18, is considered to constitute a debinding.  Further, it is noted that any of the organic components would be volatilized, or otherwise decomposed, at high temperatures.  Sintering of particulate matter is a well-known technique, and therefore the use of such a technique applied to the formed product of Hirata would have been obvious insomuch as the conventionally known/recognized results of doing so were desired.  Such a determination would depend on several factors, including the desired physical properties of the final product and intended use thereof, all of which are considered to be well within the purview of one having ordinary skill in the art.  Further note that the entire process of Hirata, at least with respect to the physical shape of the intended part to be formed, is considered to be based upon the CAD data.  The overlapping teachings of Hirata are considered to constitute prima facie obviousness.  
It is to be further noted that in Applicant’s Remarks filed March 18, 2021, Applicant has characterized a prior art process as follows: 

    PNG
    media_image1.png
    465
    597
    media_image1.png
    Greyscale
(page 15).  As such, cleaning, debinding, and sintering operations are considered to be conventionally known, as taught by the Admitted Prior Art.  This is considered to support the position of the Office, discussed in the paragraph immediately above.  
Regarding claim 2, Hirata teaches that the composition 11 may be in the form of a paste (par. 229) and Hirata further teaches the use of a squeegee 42 to flatten each layer (par. 352), which is considered to constitute a scraping of the layer.  
Regarding claim 5, Hirata teaches that the concave portion may be machined by laser processing (par. 86).  One of ordinary skill would have been able to select a laser necessary for the intended function taught by Hirata.  
claim 6, Hirata teaches that the portions of the layer that have been removed/displaced in order to make the concave portion may be further removed by suction or the like (par. 93).  
Regarding claim 7, Hirata teaches the use of nozzles to apply curable resins (par. 109).  
Regarding claim 8, Hirata teaches that the photocurable resins may be cured by visible light, ultraviolet light, infrared light, and X-rays (par. 252).  The selection of a suitable source of light, including the claimed laser, is considered to have been within the purview of one having ordinary skill in the art.  

Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.  
Applicant argues that the process of Hirata differs from that of the instantly claimed invention because the recessed portions in the layers of Hirata are intended to provide a shape/shell around the manufactured product, rather than portions within the product itself.  
However, this is considered to be a matter of design choice, as there does not appear to be a technical distinction between the two processes based solely on the particular placement of the recesses.  One of the advantages of such additive manufacturing processes is the ability to design almost any three dimensional article (within the limits of the technology) as long as it can be incorporated into a CAD file, or the like.  In other words, the process of Hirata is not considered to be limited to a shell, 
The abstract of Hirata teaches that a glossy appearance can be exhibited at a portion of the manufactured object.  This is not limited to an outer shell.  
Regardless, Hirata essentially teaches a process, substantially identical to the claimed process, to potentially impart a glossy portion to the finished product, as desired, because a glossy finish is desired.  It would not be inventive to replace the “glossy” material of Hirata with other such material to impart distinctly intended physical/chemical properties.  
At a higher level, Hirata is enabling one of ordinary skill a process for setting a layer of one material, removal of a designated portion of said layer/material, and subsequently incorporating a distinct material in its place.  
Applicant also argues that Hirata fails to teach a debinding operation and subsequent sintering operation.  The Office respectfully disagrees.  As shown above, Hirata is considered to teach debinding operations in several ways.  In particular, Hirata teaches the use of water to remove water-soluble resins in the sacrificial layers and unnecessary portions, which the Office considered to constitute a debinding, i.e. a removal of a binder.  Further, any such organic components remaining would be burned out prior to and/or during sintering.  As for sintering, while Hirata does not explicitly describe a sintering step as a required post processing technique, the Office maintains that sintering is frequently used in the art of additive manufacturing, particularly with particulate matter.  This is .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732